Citation Nr: 0802536	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-08 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD) with depression and pain 
disorder.  

2.  Entitlement to an initial rating higher than 10 percent 
for arachnoiditis.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1960 to 
November 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2001 and October 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  

The Board remanded this case in April 2005 for further 
development.

In a June 2007 decision, on remand, the RO increased the 
rating for the veteran's PTSD from 30 to 70 percent, 
retroactively effective from the date of receipt 
of his claim.  He has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).


FINDINGS OF FACT

1.  The evidence does not show the veteran's PTSD causes 
total occupational and social impairment.  

2.  The impairment the veteran has from the arachnoiditis is 
in large part contemplated in the rating for his PTSD.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 70 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007).

2.  The criteria are not met for initial rating higher than 
10 percent for arachnoiditis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.124a, 
4.126(d), DC 8009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in August 2005 and 
November 2006, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claims - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, the letters were sent prior 
to the June 2007 supplemental statement of the case (SSOC), 
wherein the RO readjudicated the claims based on any 
additional evidence that had been received since the initial 
rating decisions, statement of the case (SOC), and any prior 
supplemental SOCs (SSOCs).  The Federal Circuit Court has 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, the veteran has not made any showing or allegation 
that the timing of the VCAA notice resulted in any prejudice 
to him.  But see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (where the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show it was harmless).

Note also that the August 2005 and November 2006 VCAA letters 
specifically asked the veteran to provide any evidence in his 
possession pertaining to his claims.  Pelegrini II, 18 Vet. 
App. at 120-21.  In any event, VA's Office of General Counsel 
has indicated requiring that VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

If there is even arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

It equally deserves mentioning that a March 2006 letter 
apprised the veteran of the disability rating and downstream 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records 
(provided by the veteran), private medical records, and the 
reports of his VA examinations conducted by private 
physicians.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its April 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

PTSD

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent Court decision has held 
that, in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  
And as already alluded to, in a June 2007 decision, on 
remand, the RO increased the rating for the PTSD from 30 to 
70 percent based on the results of the veteran's March 2006 
examination which had revealed that he had a pain disorder 
with psychological factors.  As the pain disorder was linked 
to his PTSD, the RO factored the disability from the pain 
disorder into his PTSD evaluation, resulting in the higher 70 
percent rating.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, such as the 
veteran's pain disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  
Pain disorders, a type of somatoform disorder, are rated 
under DC 9422, which in turn uses the same rating criteria as 
PTSD.  


The RO has determined that the psychological aspect of the 
veteran's pain disorder is more disabling than the physical 
aspect.  And as will be discussed, his PTSD does not meet the 
criteria for a 70 percent evaluation without the inclusion of 
his disability from the pain disorder.  

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).  

According to the DSM-IV criteria, a 70 percent rating is 
warranted for a mental disorder when there is occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  



In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to DSM-IV, a GAF score of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, 
or school functioning.  

The veteran lives abroad, therefore his VA examinations must 
be performed by private physicians in his country of 
residence.  In March 2006, he had a PTSD examination with Dr. 
G. R., a private psychiatrist and pain specialist.  Dr. G. R. 
reviewed the veteran's claims file.  Dr. G. R. diagnosed the 
veteran with a pain disorder associated with psychological 
factors (PTSD and depression) and medical conditions 
(arachnoiditis, radiculopathy, degenerative spine disease).  
The veteran had chronic pain and a deteriorating level of 
physical, psychological, and social functioning.  

At the examination, the veteran reported poor sleep.  He 
stated that he did not remember his dreams, but that his wife 
told him that he tossed and turned at night, presumably 
having nightmares.  He always felt tired, needed to rest most 
afternoons, and felt detached from his surroundings.  He had 
concentration difficulties and his wife said that he was 
forgetful.  He described himself as "moody."  He had no 
current plan to harm himself, but had experienced suicidal 
ideation.  He reported pain in his back, feet, knees, hands, 
left arm and shoulder, chest, and had migraines.  He took 
prescription Oxycontin to relieve his pain.  He had 
flashbacks that increased recently, as reviewing his claim 
made him think of his stressors.  He had avoidance behaviors 
by not watching television and staying away from crowds.  He 
also recently developed claustrophobia and required sedation 
during his most recent MRI.  



Dr. G. R. concluded the veteran's mood was stable with his 
current treatment regime.  His depression was under control, 
but he became visibly agitated when he discussed his VA 
claim.  Dr. G. R. stated the veteran's pain disorder was 
related to his PTSD, and that his ability to function had 
declined over the past four or five years due his PTSD and 
related pain disorder.  

In October 2004, the veteran had a private medical 
examination with Dr. G. R., who stated the veteran had been 
treated with physiotherapy, hydrotherapy, and pain medicine 
psychiatry, which allowed him to accomplish more with the 
same amount of pain.  He also better understood the link 
between his chronic pain and his PTSD, and why his pain was 
worse when his PTSD symptoms were intensified.  

Dr. G. R. gave a brief history of the veteran's PTSD 
symptoms, stating that in 2001, he dwelled on his symptoms 
more often, had increased sleep disturbances and nightmares, 
and increased pain in conjunction with increased PTSD 
symptoms.  In 2003, he became more aggressive towards his 
wife and lost his temper for the first time in 20 years.  He 
also noticed that instead of becoming excited at sports 
games, he became angry.  His nightmares and flashbacks 
increased in frequency, and he often had pain while watching 
images of combat on the news.  In 2004, his sleep was very 
poor, and he often did not feel refreshed when he woke in the 
morning.  

Dr. G. R. diagnosed the veteran with a pain disorder 
associated with PTSD and a medical condition.  The veteran 
used prescription medications and pain management psychiatry 
to deal with his pain disorder and PTSD symptoms.  He also 
engaged in regular exercise.  His marital relationship was 
increasingly tense due to his more frequent losses of temper.  
He did not have a history of suicide attempts.  He was 
independent in his activities of daily living and when not 
distressed, he had a warm and supportive marital 
relationship.  The physician diagnosed the veteran with PTSD 
associated with psychological factors and assigned a GAF 
score of 60 because the veteran had an impaired marriage due 
to his emotional withdrawal, having to modify attendances at 
sporting events to avoid crowds, and increased reactivity to 
environmental stimuli.  

In October 2001, the veteran had a PTSD examination with Dr. 
D. C., a private physician.  The examination resulted in a 
diagnosis of PTSD.  The veteran complained of increased 
difficulty coping with his symptoms.  He had sleep problems 
due to nightmares and pain.  He also had panic attacks twice 
a week.  He reported that at times he felt his life was not 
worthwhile.  He also felt anxious most of the time and 
avoided crowds.  He had intrusive memories of his stressors.  

Again, the Board emphasizes that the veteran was granted the 
higher 70 percent rating for his PTSD because the RO 
incorporated his associated pain disorder into the rating.  
38 C.F.R. § 4.126(d).  His PTSD symptoms, alone, do not meet 
the criteria for a 70 percent evaluation.  Together, though, 
with his pain disorder, his symptoms cause occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood.  He does 
not have the level of impairment, however, required for the 
maximum possible 100 percent rating.

When considering his level of disability, the evidence does 
not show the veteran has total occupational and social 
impairment due to a combination of his pain disorder and PTSD 
symptoms.  38 C.F.R. § 4.130, DCs 9411-9422.  He is 
independent in his activities of daily living, and there is 
no indication he cannot perform them.  He has been married to 
his wife for many years and lives abroad in a retirement 
community.  He attends sporting events, although less 
frequently to avoid crows.  He does not have gross impairment 
in his thought processes and communication.  There is no 
indication he has ever neglected his personal hygiene.  There 
also is no evidence suggesting he has ever had disorientation 
to time, person, and place, etc., or memory loss severe 
enough to cause him to forget the names of relatives, his own 
occupation, or his own name.  Therefore, the overall 
disability picture for his PTSD does not more closely 
approximate a 100 percent rating, even when considering his 
pain disorder.  38 C.F.R. § 4.7.



One other point worth mentioning concerning the chronic pain, 
there are both psychological and physical affects of it.  The 
psychological component, as mentioned, is rated as part and 
parcel of the PTSD, and the physical component is rated as 
part and parcel of the veteran's numerous physical 
disabilities that are also service connected - including 
degenerative disc disease of the cervical spine with nerve 
impingement (rated 60 percent); degenerative changes of the 
lumbar spine with radiculopathy (40 percent); migraine 
headaches with vertigo and impaired balance (30 percent); 
degeneration of the thoracic spine (10 percent); 
fecal incontinence (10 percent); arachnoiditis (10 percent); 
a left foot condition (10 percent); a right food condition 
(also 10 percent); hypertension (0 percent); and erectile 
impotence (0 percent).  The veteran also receives special 
monthly compensation (SMC) on account of loss of use of a 
creative organ.  So he is being compensated for his multi-
dimensional pain inasmuch as most, if not all, of the 
disabilities mentioned specifically consider pain in 
determining the appropriate rating.  See, too, 
38 C.F.R. § 4.14, VA's anti-pyramiding regulation, and 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The RO's decision to increase the rating from 30 to 70 
percent during the pendency of this appeal was tantamount to 
a "staged" rating of the type contemplated by Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  There 
is no indication the rating should be further staged since 
the veteran has not met the requirements for an even higher 
100 percent rating at any time since the effective date of 
his award.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 70 percent for his PTSD with depression and pain 
disorder, in turn meaning there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



Arachnoiditis

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, just like in Hart, the rating 
may be "staged" to compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at others.

The veteran asserts that he is entitled to a higher rating 
for his arachnoiditis, currently evaluated as 10-percent 
disabling under 38 C.F.R. § 4.124a, DC 8099-8009 by analogy 
to a hemorrhage from brain vessels.  See, too, 38 C.F.R. § 
4.20.  

Under DC 8009, a 10 percent rating is warranted for minimum 
residuals of a brain hemorrhage.  The next highest rating, 
100 percent, is warranted for the first six months after a 
veteran has a brain vessel hemorrhage.  DC 8009 instructs the 
rater to formulate the evaluation based upon residuals of the 
hemorrhage after the first six months have passed.  38 C.F.R. 
§ 4.12a, DC 8009.  It is required that there be ascertainable 
residuals for a minimum rating under DC 8009.  Determinations 
as to the presence of residuals that are not capable of 
objective verification (i.e., headaches, dizziness, 
fatigability) must be approached on the basis of the 
diagnosis recorded.  Subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributed to another disease or no disease.  
38 C.F.R. § 4.12a, DC 8025, Note.  

Like in the case of his PTSD, the veteran's pain syndrome is 
the dominant symptom of his service-connected arachnoiditis.  
The report of Dr. G. R.'s March 2006 examination stated that 
the veteran's pain disorder is associated with his 
arachnoiditis.  Aside from the pain disorder, the veteran has 
no other disability from the arachnoiditis.  



The veteran's pain disorder is both physically and 
psychologically disabling, for the reasons already mentioned.  
The RO determined the pain disorder is more psychologically 
disabling.  38 C.F.R. § 4.126(d).  As the pain disorder is 
already compensated by the veteran's PTSD evaluation (now at 
the higher 70 percent level, versus the prior 30-percent 
level), he cannot receive still additional compensation for 
pain by also increasing the rating for his arachnoiditis 
because this in turn would violate VA's anti-pyramiding 
regulation, C.F.R. § 4.14, prohibiting the evaluation of the 
same manifestations of a disability under different 
diagnoses.

Additionally, a staged rating is not warranted in this case 
because of the 
anti-pyramiding regulation.  see Fenderson, 12 Vet. App. at 
125-26.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for an initial rating 
higher than 10 percent for his arachnoiditis, in turn meaning 
there is no reasonable doubt to resolve in his favor and that 
his claim must be denied.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

A disability evaluation greater than 70 percent for PTSD with 
depression and pain disorder is denied.  

An initial disability evaluation greater than 10 percent for 
arachnoiditis is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


